MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any                      May 11 2017, 8:06 am

court except for the purpose of establishing                        CLERK
                                                                Indiana Supreme Court
the defense of res judicata, collateral                            Court of Appeals
                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Derick W. Steele                                        Curtis T. Hill, Jr.
Deputy Public Defender                                  Attorney General of Indiana
Kokomo, Indiana
                                                        Michael Gene Worden
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Joshua K. Wasson,                                       May 11, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        34A02-1701-CR-79
        v.                                              Appeal from the Howard Superior
                                                        Court
State of Indiana,                                       The Honorable William C.
Appellee-Plaintiff.                                     Menges, Jr., Judge
                                                        Trial Court Cause No.
                                                        34D01-1607-F6-656



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1701-CR-79 | May 11, 2017       Page 1 of 5
                                           Case Summary
[1]   Appellant-Defendant Joshua K. Wasson appeals his convictions for two counts

      of Level 6 felony failure to appear, contending that Appellee-Plaintiff the State

      of Indiana (“the State”) failed to produce sufficient evidence to sustain his

      convictions. Specifically, Wasson claims that the State failed to prove that he

      intentionally failed to appear because Wasson produced evidence that he

      allegedly overslept the day of the hearing. Due to the ample evidence that

      Wasson had actual notice of the date and time of the hearing and the fact that

      there were no extenuating circumstances that prevented his attendance, we

      affirm.



                             Facts and Procedural History
[2]   On March 8, 2016, Wasson, by counsel, filed a plea bargain recommendation

      with the trial court for charges under two cause numbers. 1 Wasson also moved

      for release on his own recognizance. Following a bond hearing on May 25,

      2016, Wasson was released on his own recognizance and ordered to report

      immediately to the probation department. Also on that date, Wasson, by

      counsel, filed another plea bargain recommendation for both causes, and the




      1
       We do not include the cause numbers for the original crimes as they do not impact the outcome of this
      appeal.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1701-CR-79 | May 11, 2017               Page 2 of 5
      trial court set a date on the plea recommendation for June 22, 2016, at 1:30

      p.m.


[3]   On June 22, 2016, Wasson failed to appear at 1:30 p.m. for the plea and

      sentencing hearing that was set to be held. The trial court subsequently issued a

      warrant for Wasson’s arrest. Wasson was arrested on this warrant on August

      21, 2016.


[4]   On July 11, 2016, the State charged Wasson in the present cause with two

      counts of Level 6 felony failure to appear. A jury trial was held in this cause on

      October 31, 2016. At the conclusion of the trial, the jury found Wasson guilty

      on both counts of Level 6 felony failure to appear.


[5]   The trial court sentenced Wasson in the first count to 913 days, with 365 days

      executed in home detention and 548 days suspended to supervised probation.

      On the second count, the trial court sentenced Wasson to 913 days, all

      suspended to supervised probation. The sentences were ordered to be served

      consecutively. This appeal follows.



                                Discussion and Decision
[6]   In challenging his convictions for Level 6 felony failure to appear, Wasson

      asserts that the State presented insufficient evidence to prove that he

      intentionally failed to appear for his hearing. Our standard for reviewing

      sufficiency of the evidence claims is well-settled. Tobar v. State, 740 N.E.2d 109,

      111 (Ind. 2000).

      Court of Appeals of Indiana | Memorandum Decision 34A02-1701-CR-79 | May 11, 2017   Page 3 of 5
              In reviewing the sufficiency of the evidence, we examine only the
              probative evidence and reasonable inferences that support the
              verdict. We do not assess witness credibility, nor do we reweigh
              the evidence to determine if it was sufficient to support a
              conviction. Under our appellate system, those roles are reserved
              for the finder of fact. Instead, we consider only the evidence most
              favorable to the trial court ruling and affirm the conviction unless
              no reasonable fact-finder could find the elements of the crime
              proven beyond a reasonable doubt. This evidence need not
              overcome every reasonable hypothesis of innocence; it is
              sufficient so long as an inference may reasonably be drawn from
              it to support the verdict.


      Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012) (internal citations and quotations

      omitted). The trier of fact is responsible for resolving conflicts of testimony,

      determining the weight of the evidence, and evaluating the credibility of the

      witnesses. Jones v. State, 701 N.E.2d 863, 867 (Ind. Ct. App. 1998).


[7]   Under Indiana Code section 35-44.1-2-9(a),


              [a] person who, having been released from lawful detention on
              condition that the person appear at a specified time and place in
              connection with a charge of a crime, intentionally fails to appear
              at that time and place commits failure to appear, a Class A
              misdemeanor. However, the offense is a Level 6 felony if the
              charge was a felony charge.


      The purpose of the failure to appear statute is to “thwart the intentional

      frustration of the administration of criminal justice.” Abdul-Musawwir v.

      State, 483 N.E.2d 464, 466 (Ind. Ct. App. 1985). Moreover, “in the




      Court of Appeals of Indiana | Memorandum Decision 34A02-1701-CR-79 | May 11, 2017   Page 4 of 5
      absence of extenuating circumstances or lack of adequate notice, intent

      not to appear may be presumed.” Id.



[8]   After reviewing the record, we believe the evidence most favorable to the jury’s

      verdict is more than sufficient to sustain the jury’s verdict. Wasson is only

      challenging the sufficiency of the evidence regarding his intentional failure to

      appear. There is no dispute that Wasson had actual knowledge that he was to

      appear for a hearing on June 22, 2016 at 1:30 p.m. There is evidence that

      Wasson’s trial counsel advised Wasson of the date and time of the hearing and

      the consequences for not appearing. Further, there is evidence that Wasson’s

      probation officer informed him of the date and time, and Wasson confirmed to

      her that he was aware of such information. The fact that Wasson may or may

      not have overslept on the day of the hearing does not excuse the fact that he

      failed to appear. Moreover, the jury was not obligated to give any credit to

      Wasson’s evidence and his claim that he merely overslept. Wasson had

      adequate notice and there is no evidence that he was encumbered by any

      extenuating circumstances. See Abdul-Musawwir, 483 N.E.2d 464 (upholding

      conviction where defendant failed to appear at his trial scheduled for 9:30 a.m.,

      but arrived several hours later claiming he was confused as to the time of his

      trial and had been influenced by intoxicants).


[9]   We affirm the judgment of the trial court.


      Najam, J., and Riley, J., concur.



      Court of Appeals of Indiana | Memorandum Decision 34A02-1701-CR-79 | May 11, 2017   Page 5 of 5